Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8, 10, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coleman et al. (US 8,342,575).
Regarding claim 1, Coleman et al. discloses an apparatus comprising:
a lanyard (106) having a first end and a second end;
an attachment device (104B) coupled to the first end of the lanyard, the attachment device configured to couple to a hard hat;
a lanyard clip (104A) coupled to the second end of the lanyard, the lanyard clip comprising:
a body (416);
a grip (418A) pivotally coupled to the body;
a first plurality of teeth (414), wherein the first plurality of teeth extend from the grip towards the body, wherein each of the first plurality of teeth includes a tip (Fig. 5A as shown), wherein the first plurality of teeth extend from the grip in an orientation such that the tips of the first plurality of teeth lie on an arcuate path (Fig. 5A shows an arcuate path); and
a second plurality of teeth (Column 5, lines 50-57) extending from the body towards the first plurality of teeth, wherein the second plurality of teeth interface against the first plurality of teeth when the lanyard clip is in a closed position, and wherein the arcuate path of the tips of the first plurality of teeth is convex with respect to the second plurality of teeth.

Regarding claim 2, Coleman et al. further disclose wherein each of the second plurality of teeth includes a tip, wherein the second plurality of teeth extend from the body in an orientation such that the tips of the second plurality of teeth lie in a generally horizontal plane (Fig. 5A shows planar surface from which the teeth would extend).

Regarding claim 3, Coleman et al. further disclose a lever (404) pivotally coupled to the body such that the lever pivots with respect to the body about a first axis (444), wherein the grip is pivotally coupled to the lever about a second axis (440), wherein the grip pivots with respect to the body about a third axis (454), wherein the first axis, the second axis, and the third axis are spaced apart from each other and are parallel to each other (Fig. 5A as shown).

Regarding claim 5, Coleman et al. further disclose a biasing element (406) located between the body and the lever, wherein the biasing element biases the grip toward the closed position (the biasing element biases the grip toward a closed position when the lever is pressed in direction 446).

Regarding claim 8, Coleman et al. further disclose wherein the attachment device is an attachment loop (Fig. 1 as shown).
Regarding claim 10, Coleman et al. disclose an apparatus comprising:
a body (416);
a grip (418A) pivotally coupled to the body;
a first plurality of teeth (414), wherein the plurality of teeth extend from the grip towards the body, wherein each of the plurality of teeth includes a tip (Fig. 5A as shown), and wherein the plurality of teeth extend from the grip in an orientation such that the tips of the plurality of teeth lie on a convex, arcuate path (Fig. 5A shows an arcuate path).

Regarding claim 11, Coleman et al. further disclose wherein the body and the grip together define a clip opening, and wherein the first plurality of teeth are angled toward an interior of the clip opening (Fig. 5A as shown).

Regarding claim 14, Coleman et al. discloses an apparatus comprising:
a body (418);
a lever (404) pivotally coupled to the body such that the lever pivots with respect to the body about a first axis (440);
a grip (416) pivotally coupled to the lever about a second axis (444); and
a first plurality of teeth (Column 5, lines 50-57 describe wherein teeth can be found on the upper jaw) extending from the grip towards the body;
wherein the grip pivots with respect to the body about a third axis (454); and
wherein the first axis, the second axis, and the third axis are spaced apart from each other and are parallel to each other (Fig. 5A as shown).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman et al.
Regarding claims 1 and 2, Coleman et al. discloses an apparatus comprising:
a lanyard (106) having a first end and a second end;
an attachment device (104B) coupled to the first end of the lanyard, the attachment device configured to couple to a hard hat;
a lanyard clip (104A) coupled to the second end of the lanyard, the lanyard clip comprising:
a body (418);
a grip (416) pivotally coupled to the body;
a first plurality of teeth (Column 5, lines 50-57 describe wherein teeth can be found on the upper jaw), wherein the first plurality of teeth extend from the grip towards the body, wherein each of the first plurality of teeth includes a tip (Fig. 5A as shown); and
a second plurality of teeth (414) with a tip extending from the body towards the first plurality of teeth, wherein the second plurality of teeth interface against the first plurality of teeth when the lanyard clip is in a closed position.
Coleman et al. fail to disclose wherein the first plurality of teeth extend from the grip in an orientation such that the tips of the first plurality of teeth lie on an arcuate path and wherein the arcuate path of the tips of the first plurality of teeth is convex with respect to the second plurality of teeth wherein the second plurality of teeth extend from the body in an orientation such that the tips of the second plurality of teeth lie in a generally horizontal plane. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the arcuate surface on the upper jaw and the planar surface on the lower jaw since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.

Regarding claim 3, Coleman et al. further disclose a lever (404) pivotally coupled to the body such that the lever pivots with respect to the body about a first axis (440), wherein the grip is pivotally coupled to the lever about a second axis (444), wherein the grip pivots with respect to the body about a third axis (454), wherein the first axis, the second axis, and the third axis are spaced apart from each other and are parallel to each other (Fig. 5A as shown).

Regarding claim 4, Coleman et al. further disclose wherein the second axis is closer than the third axis to the second plurality of teeth when the grip is in the closed position (Fig. 5A as shown).

Regarding claim 5, Coleman et al. further disclose a biasing element (406) located between the body and the lever, wherein the biasing element biases the grip toward the closed position (the biasing element biases the grip toward a closed position when the lever is pressed in direction 446).

Regarding claim 9, Coleman et al. further discloses the invention except for wherein the first plurality of teeth have a tooth depth between 0.12 inches and 0.18 inches. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the depth within the claimed range since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 12-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman et al. as applied to claims 11 and 14 above.
Regarding claims 12 and 13, Coleman et al. further discloses a second plurality of teeth (Column 5, lines 50-57) extending from the body towards the first plurality of teeth and wherine the second plurality of teeth are angled toward an interior of the clip opening (Fig. 5A as shown), wherein the second plurality of teeth interface against the first plurality of teeth when the lanyard clip is in a closed position except for wherein the first plurality of teeth have a tooth depth between 0.12 inches and 0.18 inches and wherein the second plurality of teeth have a tooth depth between 0.12 inches and 0.18 inches. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the depth within the claimed range since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claims 15 and 17, Coleman et al. further disclose wherein each of the first plurality of teeth includes a tip (Fig. 5A as shown) except for wherein the first plurality of teeth extend from the grip in an orientation such that the tips of the first plurality of teeth lie on an arcuate path and wherein the arcuate path of the tips of the first plurality of teeth is convex with respect to the second plurality of teeth wherein the second plurality of teeth extend from the body in an orientation such that the tips of the second plurality of teeth lie in a generally horizontal plane. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the arcuate surface on the upper jaw and the planar surface on the lower jaw since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.

Regarding claim 16, Coleman et al. further disclose a second plurality of teeth (414) extending from the body towards the grip, wherein the grip is moveable relative to the body between an open position and a clamped position, wherein, in the clamped position, the second plurality of teeth interface against the first plurality of teeth (Figs. 5A-5B).

Regarding claim 18, Coleman et al. further disclose wherein the second axis and the third axis are located above the second plurality of teeth in a height direction (Fig. 5A as shown).

Regarding claim 19, Coleman et al. further disclose wherein the second axis is closer than the third axis to the second plurality of teeth when the grip is in a closed position (Figs. 5A and 5B as shown)

Regarding claim 20, Coleman et al. further disclose a biasing element (406) located between the body and the lever, wherein the biasing element biases the grip toward the clamped position (the biasing element biases the grip toward a closed position when the lever is pressed in direction 446).
Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/Robert Sandy/            Primary Examiner, Art Unit 3677